***********
Based upon information contained in I.C. File LH-02904 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1.  The decedent, Joseph E. White, Jr., was a law enforcement officer with the Rich Square Police Department on 16 July 2000, the date of his death.
2.  The decedent died as a result of a gunshot wound received during the course of and scope of his official duties as a law enforcement officer with the Rich Square Police Department.
3.  Decedent was survived by his wife, Joyce R. White, who resided with him at the time of his death and during the six months prior to his death.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1.  The decedent was an eligible law enforcement officer, as defined in N.C. Gen. Stat. § 143-166.2(d), who was employed with the Rich Square Police Department at the time of his death on 16 July 2000.
2.  The decedent was killed while discharging his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3.  The decedent is survived by his wife, Joyce R. White, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1.  The sum of $25,000.00 is hereby awarded to Joyce R. White as the qualified surviving spouse of Joseph E. White, Jr., as follows:  the sum of $10,000.00 shall be paid immediately to Joyce R. White.  Thereafter, the sum of $5,000.00 shall be paid annually to Joyce R. White as long as she remains unmarried until such time as the balance of all payments equal $25,000.00.  This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. §143-166.1 et seq. If Joyce R. White becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of September, 2000.
                                   S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER